PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ruben Yoakum, Jr.
Application No. 12/313,597
Filed: 21 Nov 2008
Patent No.8,186,480
Issued: 29 May 2012
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to accept an unintentionally delayed payment of the maintenance fee in an expired patent under 37 CFR 1.378(b), filed November 18, 2021.

The petition under 37 CFR 1.378(b) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.378(b).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee or maintenance fee is required.

The above-identified patent issued May 29, 2012. Accordingly, the four year maintenance fee could have been paid during the period from May 29, 2015 through November 29, 2015 without surcharge, or with a 6 month late payment surcharge during the period from November 30, 2015 through May 29, 2016.  No four year maintenance fee having been received, the patent expired on May 30, 2016.  The eight year maintenance fee was due on or before May 29, 2020.

37 CFR 1.378(b) provides that:

Any petition to accept an unintentionally delayed payment of a maintenance fee must include:

(1)  The required maintenance fee set forth in 37 CFR 1.20(e) through (g);

(2)  The petition fee set forth in 37 CFR 1.17(m); and

(3)  A statement that the delay in payment of the maintenance fee was unintentional. 

The instant petition has not met requirements (1), (2), and (3) above.

With respect to requirement (1), Applicant has not submitted the four year maintenance fee. Applicant has only submitted the eight year maintenance fee. Accordingly, on renewed petition, Applicant must submit the four year maintenance fee (currently $1000 at the small entity rate).

With respect to requirement (2), Applicant has not submitted the petition fee due for the delayed payment of the four year maintenance fee. Applicant has only submitted the petition fee for the delayed payment of the eight year maintenance fee. A separate petition fee must be submitted for each delayed maintenance fee payment that is being made. Accordingly, on renewed petition, Applicant must submit an additional petition fee (currently $1050 at the small entity rate).

With respect to requirement (3), the USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, the instant petition under 37 CFR 1.378 was filed more than two years after the date of expiration for nonpayment of a maintenance fee (the patent expired on May 30, 2016). Therefore, Petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 CFR 1.378.  See MPEP 2590(I).

When addressing the delay, Petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Regarding the period of delay, Petitioner states in full:

	The delay in payment was unintentional as it was a true oversight. Multiple medical 	conditions requiring major surgery and vehicle accident preoccupied thoughts.

Petitioner has not shown that the entire period of delay, from May 30, 2016 to the filing of the instant petition on November 18, 2021, almost five and a half years, was unintentional. On renewed petition, Petitioner should state the dates of his surgeries as well as his vehicle accident. In addition, Petitioner should state when and how he became aware of the expiration of the instant patent.

If no request for reconsideration of this decision is sought, Petitioner may request a refund of the $2930 paid for the petition fee and eight year maintenance fee. Such request should be directed to the Refund Branch at Mail Stop 16, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria VA 22313-1450. Alternatively, the refund requested may be submitted by facsimile to 571-273-6300.

Any renewed petition should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS	
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor – Office of Petitions